m-&
                                 ELECTRONIC RECORD




COA #      05-15-00078-CR                        OFFENSE:       49.04


           Justin Cole Dryman v. The State of
STYLE:     Texas                                 COUNTY:        Kaufman

COA DISPOSITION:       DISMISS                   TRIAL COURT: County Court At Law No. 1


DATE: 12/07/15                    Publish: NO    TCCASE#:       12CL-0355




                        IN THE COURT OF CRIMINAL APPEALS



         Justin Cole Dryman v. The State of
STYLE:   Texas                                       CCA#:
                                                                      m-it>
         APPBLL/^NT^                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:
DATE:_                                               SIGNED:                        PC:_
JUDGE:           &L   Usts^fi^-                      PUBLISH:                      DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD